DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to Remarks and Terminal Disclaimer filed on 05/18/2021.
Claims 1-22 are currently pending and considered below.

Information Disclosure Statement

The Information Disclosure Statements filed 04/08/2021 and 05/18/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Response to Amendment

Applicant’s arguments and Terminal Disclaimer, see Remarks, filed 05/18/2021, with respect to the rejection of claims 1-22 under double patenting have been fully considered and are persuasive.  The rejection of claims 1-22 under double patenting has been withdrawn.

Allowable Subject Matter

Claims 1-22 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Raleigh (US 2013/0132854), Soon-Shiong (US 2015/0039443), Belani (US 2014/0040008), and Sachson(US 2016/0027066) disclosing:
Raleigh (US 2013/0132854) disclosing a system for designing service plans.
Soon-Shiong (US 2015/0039443) disclosing an engagement point management system.
Belani (US 2014/0040008) disclosing an inter-campaign management system.
Sachson (US 2016/0027066) disclosing a mechanism for facilitating dynamic user based customization of advertising content.
The prior art of record, however, does not teach at least these elements of the independent claims:
processing logic including a hardware processor that is coupled to the machine-accessible non-transitory medium, the hardware processor is configured to execute instructions of at least one software program to receive biometric data including physiological characteristics of users and behavioral characteristics that relate to a pattern of behavior of users of the wireless devices, to provide custom scripting for creating and editing ad formats including frame type, colors, images, and volume options including mute, unmute, and partial volume for in-app video ads to be displayed on wireless devices of targeted user segments based on volume settings and screen size of displays of wireless devices, and
to target different user segments with different customized ad campaigns for in-app video ads to be displayed on the wireless devices of the targeted user segments with a first category having different levels of purchases for users with respect to one or more software applications including mobile software applications or web based software applications, a second category having different levels of loyalty for the users with respect to the one or more software applications, and a third category having different levels of engagement for the users with respect to the one or more software applications with the engagement being determined with the biometric data including pressure, speed, direction, and frequency of touch input of users on the wireless devices while interacting with the one or more software applications
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

CONCLUSION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682